Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19        PageID.3501   Page 1 of 17



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  UNITED STATES OF
  AMERICA, et al.,                            Case No. 2:11-cv-11940

             Plaintiffs,                      HONORABLE STEPHEN J. MURPHY, III

  ex rel. AZAM RAHIMI,

             Plaintiff/Relator,

  v.

  RITE AID CORPORATION,

             Defendant.
                                  /

                  ORDER GRANTING RELATOR'S
           MOTION FOR LEAVE TO FILE SUR-REPLY [111],
       GRANTING DEFENDANT'S MOTION TO DISMISS FOR LACK
     OF SUBJECT MATTER JURISDICTION AND FOR JUDGMENT ON
    THE PLEADINGS [104], AND FINDING MOOT RELATOR'S MOTION
   TO AUTHORIZE SEALING OF RELATOR'S MOTION TO COMPEL [113]

       On May 3, 2011, Relator Azam Rahimi filed his qui tam complaint. ECF 1. The

 Court set a deadline for Government intervention and ordered the case to be unsealed

 on January 20, 2017. ECF 45, PgID 495 (under seal). After multiple amendments,

 Relator filed his third, and most recent, amended complaint ("TAC"). ECF 71. After

 filing an answer, Defendant moved to dismiss some of Relator's claims for lack of

 subject-matter jurisdiction and for judgment on the pleadings as to Relator's

 remaining claims. ECF 104. After Relator responded to the motion and Defendant

 filed its reply, Relator moved for leave to file a sur-reply. ECF 111. During the

 pendency of the motions, Relator also filed a motion to file under seal a motion to



                                          1
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3502     Page 2 of 17



 compel. ECF 113 (under seal). The Court reviewed all the briefs and finds that a

 hearing is unnecessary. See E.D. Mich. LR 7.1(f). For the reasons below, the Court

 will grant Relator's motion to file a sur-reply, will consider Relator's sur-reply, and

 will grant Defendant's motion to dismiss and for judgment on the pleadings. Because

 the order will terminate the case, the Court will also find moot Relator's motion to

 file under seal the motion to compel.

                                    BACKGROUND

        The Court thoroughly recounted the factual background of the case in its

 March 30, 2019, opinion and order denying Defendant's first motion to dismiss the

 TAC. See ECF 92, PgID 2072–77. The Court will adopt the background portion of that

 prior order here.

                                   LEGAL STANDARD

        "When subject matter jurisdiction is challenged under [Federal Rule of Civil

 Procedure] 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to

 survive the motion." Madison-Hughes v. Shalala, 80 F.3d 1121, 1130 (6th Cir. 1996)

 (citations omitted). "Rule 12(b)(1) motions to dismiss for lack of subject-matter

 jurisdiction generally come in two varieties: a facial attack or a factual attack."

 Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007)

 (citation omitted). For a factual attack, as here, "no presumptive truthfulness applies

 to the allegations" and "[i]n its review, the district court has wide discretion to allow

 affidavits, documents, and even a limited evidentiary hearing to resolve jurisdictional

 facts." Id. (citation omitted).




                                            2
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3503     Page 3 of 17



       "The standard of review for a judgment on the pleadings is the same as that

 for a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)." E.E.O.C. v.

 J.H. Routh Packing Co., 246 F.3d 850, 851 (6th Cir. 2001) (citations omitted). When

 analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court must view the

 complaint in the light most favorable to the plaintiff, presume the truth of all well-

 pleaded factual assertions, and draw every reasonable inference in favor of the non-

 moving party. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.

 2008). To survive a motion to dismiss, "the complaint must contain either direct or

 inferential allegations respecting all the material elements to sustain a recovery

 under some viable legal theory." Nat'l Hockey League Players Ass'n v. Plymouth

 Whalers Hockey Club, 419 F.3d 462, 468 (6th Cir. 2005) (citation omitted). It must

 allege facts "sufficient 'to raise a right to relief above the speculative level,' and to

 'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555, 570 (2007)) (internal citation omitted).

                                     DISCUSSION

 I.    Relator's Motion for Leave to File a Sur-Reply

       As an initial matter, the Court must address Relator's motion for leave to file

 a sur-reply in opposition to Defendant's motion to dismiss the TAC. ECF 111. Relator

 seeks leave to respond to what he characterizes as a new argument that Defendant

 raised for the first time in its reply brief. The Court is not convinced that Defendant

 included a new argument in its reply brief so much as an elaboration of an argument




                                            3
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3504     Page 4 of 17



 it raised in its initial motion. Compare ECF 104, PgID 2245–46 with ECF 109, PgID

 3107–09. But Defendant did include new attachments in its reply brief, so the Court

 will grant Relator's motion for leave and will consider as filed the sur-reply he

 attached to his motion. See Key v. Shelby Cty., 551 F. App'x 262, 265 (6th Cir. 2014)

 (quoting Seay v. Tenn. Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003)).

 II.   Defendant's Motion to Dismiss and for Judgment on the Pleadings

       A.     Public Disclosure Bar

       Defendant argues that Relator is foreclosed from bringing his False Claims Act

 ("FCA") claims in the TAC because the claims are barred by the FCA's public

 disclosure bar. See ECF 104, PgID 2231. The section of the FCA containing the public

 disclosure bar was amended on March 23, 2010. See United States ex rel. Ibanez v.

 Bristol-Myers Squibb Co., 874 F.3d 905, 918 (6th Cir. 2017). The pre-amendment bar

 was jurisdictional and could therefore form the basis of a Civil Rule 12(b)(1) motion

 to dismiss, whereas the post-amendment bar is not jurisdictional and can therefore

 form the basis of a Civil Rule 12(b)(6) motion to dismiss. United States v. Garman,

 719 F. App'x 459, 465 n.3 (6th Cir. 2017) (citations omitted). Regardless of the vehicle,

 however, Relator's pre-amendment and post-amendment claims are all barred by the

 FCA's public disclosure bar.

       Qui tam actions are barred by the public disclosure bar if there was a prior

 disclosure that was both (1) public, and (2) "revealed the same kind of fraudulent

 activity against the government as alleged by the relator." United States ex rel. Poteet

 v. Medtronic, Inc., 552 F.3d 503, 511 (6th Cir. 2009) (citations omitted). A disclosure




                                            4
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3505     Page 5 of 17



 "is public if it appears 'in the news media' or is made 'in a criminal, civil, or

 administrative hearing, [or] in a congressional, administrative, or Government

 Accounting Office report, audit, or investigation.'" Id. at 512 (quoting 31 U.S.C.

 § 3730(e)(4)(A)).1 To determine whether the public disclosure bar applies here, the

 Court will take judicial notice of the government documents and news articles

 attached to Defendant's motion to dismiss and for judgment on the pleadings and

 attached to Defendant's reply brief. See United States ex rel. Harper v. Muskingum

 Watershed Conservancy Dist., No. 5:13-cv-2145, 2015 WL 7575937, at *4 (N.D. Ohio

 Nov. 25, 2015) (on a Rule 12(b)(6) motion, "the Court may consider documents that

 are referred to in the pleadings and are integral to the claims without converting the

 motion to one for summary judgment" and the Court may "take judicial notice of

 certain public records," specifically those "whose existence or contents prove facts

 whose accuracy cannot reasonably be questioned.") (citations omitted).2

       The disclosure "reveals fraud if 'the information is sufficient to put the

 government on notice of the likelihood of related fraudulent activity.'" Poteet, 552 F.3d




 1 Poteet was decided before the above-mentioned amendments to the FCA. The
 current relevant language of 31 U.S.C. § 3730(e)(4)(A) lists the qualifying vehicles of
 public dissemination as "a Federal criminal, civil, or administrative hearing in which
 the Government or its agent is a party," "a congressional, Government Accountability
 Office, or other Federal report, hearing, audit, or investigation," and "the news
 media." Pertinent here, "news media" is an enumerated source in both versions of the
 statute.

 2Again, the Court may also weigh evidence when deciding a Rule 12(b)(1) motion that
 constitutes a factual attack on subject-matter jurisdiction. See Gentek Bldg. Prods.,
 Inc., 491 F.3d at 330.



                                            5
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19         PageID.3506     Page 6 of 17



 at 512 (citation omitted). "[T]he disclosure is not required to use the word 'fraud' or

 provide a specific allegation of fraud . . . 'but need merely to disclose information

 which creates an inference of impropriety.'" Id. (citations omitted). Further, "the

 information suggesting fraud need not even come from the same source as long as the

 different sources 'together provide information that leads to a conclusion of fraud.'"

 Id. at 512–13 (citations omitted). A public disclosure of fraud occurs either when there

 is a public disclosure that directly alleges fraud or when there is a public disclosure

 or disclosures that reveal both the misrepresented state of the facts and the true state

 of the facts. Id. (citations omitted).3

        Here, the Connecticut Attorney General's Office issued a press release on

 August 25, 2010, recounted in the news media, announcing an investigation of

 Defendant. ECF 104-20. The press release stated that Defendant increased its Rx

 Savings discount program prices in Connecticut "[a]pparently in response" to a new

 Connecticut law "requir[ing] pharmacies to provide Medicaid and other state

 programs the same prescription drug discounts they offer consumers." Id. at 2675.

 The press release further stated that Defendant "posted signs that falsely blamed the

 higher prices and program changes on the new law" by claiming that the law required

 Defendant to "impose these drug price increases on Connecticut consumers." Id. The

 press release noted that "[u]nder these circumstances, [Defendant's] intention to



 3Although the list of what sources can qualify as public disclosures and the definition
 of an "original source" were altered in the 2010 amendments to the FCA, the above
 explanation of what information must have been publicly disclosed for a qui tam
 complaint to be barred applies to both the pre-amendment and post-amendment
 statute. See Ibanez, 874 F.3d at 918.


                                            6
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19         PageID.3507     Page 7 of 17



 abruptly restrict a popular program that has assisted families in defraying costs of

 medications raises significant legal questions." Id. at 2676. The same day, Targeted

 News Service reprinted the press release in full, see ECF 104-22, and Reuters

 reported on it, noting the price increases in Connecticut and the signs Defendant

 posted blaming the new Connecticut law. See ECF 104-21, PgID 2678.

       Notably, both the Connecticut Attorney General's press release and the

 Reuters article about the press release commented on the similarity between the

 Connecticut Attorney General's investigation into Defendant and its "recent"

 investigation into CVS. See ECF 104-20, PgID 2676; ECF 104-21, PgID 2680; ECF

 104-22, PgID 2686. The referenced investigation into CVS formed the basis of a First

 Circuit opinion affirming the District of Massachusetts's finding that a qui tam

 complaint against CVS was barred by the public disclosure bar. See United States ex

 rel. Winkelman v. CVS Caremark Corp., 827 F.3d 201, 208–11 (1st Cir. 2016). The

 First Circuit emphasized that "the Connecticut publicity" about CVS's response to

 Connecticut's above-described law was alone enough to constitute a public disclosure

 of CVS's alleged fraudulent billing of Medicare Part D and various state Medicaid

 programs. Id. at 209 n.5.

       The Connecticut Attorney General's press release regarding CVS stated that

 CVS disagreed with Connecticut's belief that its preexisting laws required CVS to

 afford the Connecticut Medicaid program its discount program prices. ECF 109-2,

 PgID 3115. It also stated that after Connecticut passed its new law to explicitly codify

 its understanding of its preexisting laws, "CVS responded by threatening to end its




                                            7
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19         PageID.3508    Page 8 of 17



 [discount program] in Connecticut." Id. And it noted that "CVS Caremark's intention

 to abruptly cancel a popular program that has assisted families in defraying the costs

 of medications is indeed alarming and raises significant legal questions." Id.

       The First Circuit characterized the press release and coverage about the

 release as "dwel[ling], with conspicuous clarity, upon CVS's persistent practice of not

 giving Medicaid the [discount program] price. Indeed, once the Connecticut

 legislature amended its Medicaid statutes to mandate that CVS provide the [discount

 program] prices to the state's Medicaid program, CVS threatened to end the [discount

 program] entirely." Winkelman, 827 F.3d at 209 (emphasis omitted). The First Circuit

 concluded that "[o]n this record, it requires hardly an inferential step to connect the

 allegedly true and allegedly misrepresented facts. The publicly disclosed materials

 revealed, quite plainly, that CVS was not providing its [discount program] price as

 its [usual and customary] price to Connecticut's Medicaid program." Id.

       It further concluded that the same materials also "revealed Connecticut's belief

 that the [discount program] prices should have been provided to the state's Medicaid

 program even before the statutory change." Id. It therefore held that "[t]he

 allegations and transactions that comprised the essential elements of the claimed

 fraud were in plain sight after these disclosures." Id. And the First Circuit was not

 persuaded by the relators' argument that the disclosures did not reveal that CVS's

 fraudulent scheme extended to Medicare Part D or other states' Medicaid programs.

 Id. Instead, the First Circuit found that "[w]hen it is already clear from the public

 disclosures that a given requirement common to multiple programs is being violated




                                           8
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19         PageID.3509    Page 9 of 17



 and that the same potentially fraudulent arrangement operates in other states where

 the defendant does business," the public disclosures suffice to bar qui tam complaints

 alleging the fraudulent scheme as to any government program. Id. at 210.

       The similarities between the Connecticut publicity here and the publicity in

 Winkelman are impossible to ignore. The press release about CVS announced that

 Connecticut was launching an investigation into CVS after CVS threatened to end its

 discount program in Connecticut in response to the 2010 law. See ECF 109-2, PgID

 3115. And the press release about Defendant similarly announced the launch of an

 investigation into Defendant after it raised its discount program prices in Connecticut

 in response to the same law. ECF 104-20, PgID 2675. The press releases used almost

 identical language to explain that the companies' "abrupt[]" decisions regarding their

 discount programs in Connecticut "raise[d] significant legal questions." Compare

 ECF 104-20, PgID 2676 with ECF 109-2, PgID 3115.

       The Court will also adopt the First Circuit's finding that "Connecticut's belief

 that the [discount program] prices should have been provided to the state's Medicaid

 program even before the statutory change" was publicly disclosed in the press release

 and news articles about CVS. Winkelman, 827 F.3d at 209. Even though

 Connecticut's belief about what was required before the 2010 law was not disclosed

 separately in the press surrounding Defendant's conduct, its disclosure in the press

 surrounding CVS's conduct is sufficient. See Poteet, 552 F.3d at 512 (information

 revealing different elements that collectively lead to the inference of fraud can come

 from different sources). Like in Winkelman, "[t]he allegations and transactions that




                                           9
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19             PageID.3510     Page 10 of 17



  compromised the essential elements of the claimed fraud were in plain sight after

  these disclosures." Winkelman, 827 F.3d at 209.

         Relator's argument that nothing in the articles about the Connecticut Attorney

  General's investigation into Defendant "leads to an inference that [Defendant]

  overbilled Connecticut Medicaid or other government programs," ECF 107, PgID

  2758, is unconvincing in light of Winkelman. And Relator's attempt to distinguish the

  public disclosures at issue in Winkelman and the public disclosures about Defendant

  has merit but is ultimately unavailing.

         Relator argues that "the lynchpin of Winkelman was the Court's conclusion

  that . . . the Connecticut Attorney General's press release . . . specifically alleged that,

  because CVS's [discount program] prices were the pharmacy's lowest prices, CVS"

  was required to charge Connecticut Medicaid the discount program prices but failed

  to do so. ECF 111, PgID 3144–45. Certainly, the one significant difference in the two

  press releases is that the press release about CVS noted that CVS publicly disagreed

  with Connecticut's interpretation of Connecticut law before the 2010 law was passed

  whereas the press release about Defendant did not note Defendant's position on what

  Connecticut's prior laws required. But, as explained above, both press releases

  emphasized that the relevant pharmacy's shift in its discount program solely in

  Connecticut as a response to Connecticut's 2010 law raised "significant legal

  questions." Compare ECF 104-20, PgID 2675–76 with ECF 109-2, PgID 3115.

         The revelation that, immediately after Connecticut passed its 2010 law,

  Defendant raised the prices for its discount program only in Connecticut and publicly




                                              10
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3511     Page 11 of 17



  blamed the 2010 law for the price increases—just as CVS threatened to terminate its

  discount program in response to the same law—sufficiently disclosed Defendant's

  alleged fraudulent scheme. Defendant's sudden price increase, like CVS's sudden

  threat to terminate its discount program, exposed that Defendant was not previously

  "providing its [discount program] price as its [usual and customary] price to

  Connecticut's Medicaid program." Winkelman, 827 F.3d at 209. Although CVS's

  alleged fraud was more plain on the face of the public disclosures about its 2010

  conduct in Connecticut than was Defendant's alleged fraud, the Connecticut

  disclosures "presented enough facts to create an inference of wrongdoing" by

  Defendant and "put[] the government on notice of the 'possibility of fraud'

  surrounding the transaction." United States ex rel. Advocates for Basic Legal

  Equality, Inc. v. U.S. Bank, N.A., 816 F.3d 428, 431 (6th Cir. 2016) (citations omitted).

        Further, the First Circuit's reasoning for why the public disclosures about

  CVS's Connecticut fraud acted to bar claims that the same scheme extended to federal

  or other states' healthcare programs is equally applicable here. See Winkelman, 827

  F.3d at 210 ("Because the complaint targets the same fraudulent conduct that was

  laid bare in the Connecticut disclosures, the identification of additional government

  programs does nothing more than add a level of detail to knowledge that was already

  in the public domain." And the additional level of detail is insufficient to "duck the

  public disclosure bar.") (internal citation omitted). The extension of Defendant's

  alleged fraudulent scheme to other state and federal healthcare programs was also

  apparent from Defendant's own advertisements for its discount program prior to the




                                             11
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3512     Page 12 of 17



  2010 Connecticut incident (taken in conjunction with the public disclosures about the

  Connecticut incident). See, e.g., ECF 104-5 (2008 Rite Aid press release about the

  discount program, noting that those "receiving benefits from publicly funded health

  care programs are ineligible"); 104-7 (another 2008 Rite Aid press release stating the

  same restriction); 104-8 (2009 Rite Aid press release stating the same restriction).

  Defendant's alleged fraudulent scheme was therefore publicly disclosed as to any

  government healthcare program (absent relevant legal differences in each state's

  state-law requirements) by 2010.

        Finally, "[a]fter finding a public disclosure of fraud, the next step in the public

  disclosure analysis is to determine whether the relator's qui tam complaint is 'based

  upon' this disclosed fraud." Poteet, 552 F.3d at 513–14 (quoting 31 U.S.C.

  § 3730(e)(4)(A)) (emphasis and additional citation omitted). A complaint is "based

  upon" the public disclosures if "it is 'supported by' the previously disclosed

  information"—that is, if "substantial identity exists between the publicly disclosed

  allegations or transactions and the qui tam complaint." Id. at 514 (emphasis and

  citations omitted). An action is barred even if only part of the complaint is supported

  by or substantially identical to the public disclosures. Id. (citations omitted). Here,

  the TAC is "based upon" publicly disclosed information because "the primary focus

  of" the TAC is the same fraudulent scheme that was revealed by the disclosures. Id.

        B.     Original Source Exception

        Because the public disclosure bar applies, Relator's claims can survive

  dismissal and judgment on the pleadings only if he qualifies as an "original source."




                                            12
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3513     Page 13 of 17



  See Winkelman, 827 F.3d at 211. Relator rightly notes a complication in the state of

  the law governing the original source exception. ECF 107, PgID 2775–76. Namely, in

  2012 the D.C. Circuit overruled its case that the Sixth Circuit originally relied on for

  the proposition that to qualify as an original source under the pre-amendment FCA

  a relator had to provide his information to the Government before the date of the

  relevant public disclosure. See United States ex rel. Davis v. District of Columbia, 679

  F.3d 832, 838–39 (D.C. Cir. 2012), overruling United States ex rel. Findley v. FPC-

  Boron Employees' Club, 105 F.3d 675 (D.C. Cir. 1997). In 2007 the Supreme Court

  had found that the "information" about which a relator needed "direct and

  independent knowledge" to qualify as an original source under the pre-amendment

  FCA was the information the relator included in his complaint, not the information

  included in the public disclosure. Rockwell Int'l Corp. v. United States, 549 U.S. 457,

  472 (2007). In Davis, the D.C. Circuit reasoned that, in light of Rockwell, it no longer

  made sense to interpret the pre-amendment FCA as requiring a relator to provide his

  information to the Government prior to the date of the public disclosure. Davis, 679

  F.3d at 838. The D.C. Circuit now requires a relator to provide his information to the

  Government only before he files a qui tam complaint. Id. at 838–39.

        The Sixth Circuit, however, has not followed the D.C. Circuit's post-Rockwell

  analysis. In 2015, the Sixth Circuit approvingly cited to its definition of an original

  source as a relator who "informs the government of the allegations of fraud before

  those allegations are disclosed to the public." United States ex rel. Antoon v. Cleveland

  Clinic Found., 788 F.3d 605, 617 (6th Cir. 2015) (citing United States ex rel. McKenzie




                                             13
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19           PageID.3514     Page 14 of 17



  v. BellSouth Telecomm., Inc., 123 F.3d 935, 942 (6th Cir. 1997)). And the Sixth Circuit

  did not call its pre-disclosure requirement into question in Antoon even though it

  explicitly noted that Davis overruled Findley. Id. Further, in 2017, the Sixth Circuit

  relied on its pre-disclosure requirement when the requirement proved dispositive in

  the case. Garman, 719 F. App'x at 464 ("[E]ven if [Relator] had direct and

  independent knowledge of the . . . fraud, he was not an original source under the pre-

  amendment public-disclosure bar because his disclosure of that knowledge to the

  government did not occur before the [relevant] public disclosure.").

        The Court is bound by the law of the Sixth Circuit. And the Sixth Circuit has

  continued to apply the pre-disclosure requirement after Rockwell and even after the

  D.C. Circuit discarded the requirement. Unless and until the Sixth Circuit changes

  course and adopts the reasoning in Davis, the pre-disclosure requirement remains.

  And here, the requirement precludes Relator from qualifying as an original source

  under the pre-amendment FCA or the first prong of the post-amendment FCA (which

  explicitly requires a relator to provide the information "prior to public disclosure," see

  31 U.S.C. § 3730(e)(4)(B)) because he did not provide information to the Government

  until 2011—after the Connecticut publicity. See ECF 71, PgID 1362–63 (noting that

  Relator's source did not even provide information to Relator until 2011).

        Accordingly, the Court must consider whether Relator qualifies as an original

  source under the second prong of the post-amendment FCA definition of "original

  source": one "who has knowledge that is independent of and materially adds to the

  publicly disclosed allegations and transactions, and who has voluntarily provided the




                                             14
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3515     Page 15 of 17



  information to the Government before filing an action under this section." 31 U.S.C.

  § 3730(e)(4)(B). The TAC fails to meet the materiality requirement. Relator argues

  that the general fraudulent scheme—that Defendant was not considering its discount

  program prices when calculating the amount it charged government healthcare

  programs—"could not have been ascertained by reference to public sources alone."

  ECF 107, PgID 2779. But, as discussed above, the fraudulent scheme was easily

  inferred from the Connecticut publicity. And Relator's specific examples of

  Defendant's implementation of the scheme, see ECF 107, PgID 2779–80, do not

  materially add to the public disclosures. See Winkelman, 827 F.3d at 212 ("Offering

  specific examples of [the fraudulent] conduct does not provide any significant new

  information where the underlying conduct already has been publicly disclosed.").

        The public disclosure bar extends to Relator's claims that Defendant used the

  same fraudulent scheme it used in Connecticut to defraud federal (and, absent

  relevant differences in state legal requirements, other state's) healthcare programs.

  The Court will therefore dismiss Relator's pre-amendment FCA claims and grant

  Defendant judgment on the pleadings for Relator's post-amendment FCA claims. But

  some states—Colorado, New York, Virginia, and Washington—"exercise[d] their

  right to object to dismissal of claims based on public disclosure" under their respective

  state laws. ECF 108, PgID 3099. In light of the states' arguments about their

  respective analogous laws and because "[g]enerally, if the federal claims are

  dismissed before trial the state claims should be dismissed as well," the Court will

  decline to exercise supplemental jurisdiction over Relator's state law claims. Garman,




                                             15
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3516   Page 16 of 17



  719 F. App'x at 465 (quoting Hankins v. The Gap, Inc., 84 F.3d 797, 803 (6th Cir.

  1996)).

  III.   Relator's Motion to File Under Seal Motion to Compel

         Because the preceding sections of this order conclude the case, the Court finds

  moot Relator's motion to file under seal his motion to compel.

                                        ORDER

         WHEREFORE, it is hereby ORDERED that Relator's motion for leave to file

  sur-reply in opposition to Defendant's third motion to dismiss [111] is GRANTED.

         IT IS FURTHER ORDERED that Defendant's motion to dismiss for lack of

  subject matter jurisdiction and for judgment on the pleadings [104] is GRANTED.

         IT IS FURTHER ORDERED that Relator's FCA claims regarding pre-March

  23, 2010, conduct are DISMISSED.

         IT IS FURTHER ORDERED that judgment on the pleadings is GRANTED

  in favor of Defendant on Relator's FCA claims regarding post-March 23, 2010,

  conduct.

         IT IS FURTHER ORDERED that the Court DECLINES to exercise

  supplemental jurisdiction over Relator's state-law claims.

         IT IS FURTHER ORDERED that Relator's motion to authorize sealing of

  Relator's motion to compel [113 (under seal)] is MOOT.




                                           16
Case 2:11-cv-11940-SJM-MAR ECF No. 120 filed 12/12/19          PageID.3517   Page 17 of 17



        This is a final order and closes the case.

        SO ORDERED.

                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
  Dated: December 12, 2019

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on December 12, 2019, by electronic and/or ordinary mail.

                                          s/ David P. Parker
                                          Case Manager




                                            17
